                                                                                         United States District Court
                                                                                           Southern District of Texas

                        IN THE UNITED STATES DISTRICT COURT                                   ENTERED
                        FOR THE SOUTHERN DISTRICT OF TEXAS                                   March 04, 2019
                                 HOUSTON DIVISION                                          David J. Bradley, Clerk


UNITED STATES OF AMERICA,                          §
                                                   §
                       Plaintiff,                  §
                                                   §
VS.                                                §   CIVIL ACTION NO. H-17-1164
                                                   §
CHRIS C. ULASI, et al.,                            §
                                                   §
                       Defendants.                 §

                       ORDER DENYING MOTION TO FORECLOSE

       In December 2018, the court granted the government’s motion for summary judgment,

finding that Michael Umeorah and Angela Umeorah were liable for unpaid taxes under 26 U.S.C.

§ 6672(a). (Docket Entry No. 67). After the Umeorahs filed a notice of appeal on February 9, 2019,

the government moved to foreclose on the Umeorahs’ home in order to recover the amount due.

(Docket Entry Nos. 73, 75). “The filing of a notice of appeal is an event of jurisdictional

significance—it confers jurisdiction on the court of appeals and divests the district court of its

control over those aspects of the case involved in the appeal.” Griggs v. Provident Consumer

Discount Co., 459 U.S. 56, 58 (1982). “Further, an appeal of a judgment determining the entire

action divests the district court of jurisdiction while that appeal is pending, over any further matters

for that action.” United States v. Pena, 713 F. App’x 271, 272–73 (5th Cir. 2017).

       The government’s motion is predicated on the court’s December 2018 Order, which has been

appealed to the Fifth Circuit. The motion is denied for lack of jurisdiction. (Docket Entry No. 75).

The government may refile the motion after the appeal is resolved.

               SIGNED on March 4, 2019, at Houston, Texas.

                                                 ______________________________________
                                                            Lee H. Rosenthal
                                                      Chief United States District Judge
